DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 2 have been amended, and have been considered below.

Response to Amendment
	The amendment filed on 7/15/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image capturing unit,” “X-axis moving mechanism,” and “Y-axis moving mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification describes the “image capturing unit” as “an image capturing device such as a charge-coupled device (CCD) for capturing an image of the workpiece with a visible light beam” [page 12, lines 1-4].
The specification describes the “X-axis moving mechanism” and the “Y-axis moving mechanism” as follows: “the X-axis moving mechanism 10 includes a ball screw 48 extending in the X- axis direction along the upper surface of the base 16, and an electric motor 50 for rotating the ball screw 48 about its central axis”; “The Y-axis moving mechanism 12 includes a ball screw 52 extending in the Y-axis direction along an upper surface of the X-axis movable plate 18, and an electric motor 54 for rotating the ball screw 52 about its central axis” [page 12, line 10 – page 13, line 3].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (JP 2008-264805) in view of Ishijima et al. (JP 2000-098271) and Yoon et al. (US 2010/0039680).
Regarding claim 1, Sekiya is directed toward a laser beam machining apparatus and method [Title]. Sekiya discloses a method, and a laser processing apparatus including 
a chuck table (Figs. 1 and 2, “chuck table 36” [Abstract]) having a flat surface in an XY plane (see Figs. 1 and 2) as a holding surface for holding a workpiece thereon (“a workpiece held on the chuck table” [Abstract]), 
a laser beam applying unit for applying a pulsed laser beam to the workpiece held on the chuck table (“laser beam irradiating means 52 includes ... pulse laser beam oscillating means” [Google patents translation]), 
an image capturing unit for capturing an image of the workpiece held on the chuck table (“the wafer is imaged by the imaging means”; “image pickup means 9 is composed of an image pickup device
(CCD) or the like”), 
an X-axis moving mechanism for moving the chuck table and the image capturing unit relatively to each other in an X-axis direction (“machining feed means 37 for moving the first sliding block 32 in the machining feed direction (X-axis direction) indicated by the arrow X along the pair of guide rails 31, 31”; additionally, “by driving the male screw rod 371 in the forward and reverse directions by the pulse motor 372, the first slide block 32 is moved along the guide rails 31 and 31 in the machining feed direction (X-axis direction) indicated by the arrow X” (see Fig. 1 showing male screw rod 371 and motor 372; “the chuck table 36 that sucks and holds the semiconductor wafer 20 is positioned in the imaging region immediately below the imaging unit 9 by the processing feed unit 37”), 
a Y-axis moving mechanism for moving the chuck table and the image capturing unit relatively to each other in a Y-axis direction perpendicular to the X-axis direction (“by driving the male screw rod 381 forward and backward by the pulse motor 382, the second slide block 33 is moved along the guide rails 322 and 322 in the indexing feed direction (Y-axis direction) indicated by the arrow Y“ (see Fig. 1 showing male screw rod 381 and motor 382; these elements are capable of moving the chuck table and the image capturing unit relatively to each other in a Y-axis direction perpendicular to the X-axis direction), and 
a control unit having a coordinate recording section (“control means 10”; “control means 10 partitions the area 22 to be processed based on the image signal sent from the imaging means 9, that is, the devices 22 individually divided in the semiconductor wafer 20 shown in FIG. The X and Y coordinates of the dividing groove 210 to be obtained are obtained, and a machining area map is created (machining area map creation step). Then, the control means 10 stores the created processing area map in the first storage area 103a of the random access memory (RAM) 103”), 
the laser beam applying unit including 
a laser oscillator for oscillating pulsed laser (“pulse laser beam oscillating means 6 comprises a pulse laser beam oscillator 61”), 
an X-axis galvanometer scanner for swinging a pulsed laser beam emitted from the laser oscillator in the X-axis direction (“X-axis galvanometer mirror 7a includes a mirror 71a and an angle adjustment actuator 72a that adjusts the installation angle of the mirror 71a”; Fig. 2 shows mirror 71a at different rotational positions, indicating that X-axis galvanometer mirror 7a is a ‘scanner’), 
a Y-axis galvanometer scanner for swinging the pulsed laser beam emitted from the laser oscillator in the Y-axis direction (“Y-axis galvanometer mirror 7b is also composed of a mirror 71b and an angle adjusting actuator 72b for adjusting the installation angle of the mirror 71b”; Fig. 2 shows an arrow indicating rotational movement of mirror 71b, indicating that Y-axis galvanometer 7b is a ‘scanner’), and 
an fθ lens for converging the pulsed laser beam that has been swung in the X-axis direction and the Y-axis direction onto the workpiece held on the chuck table (“a condenser that converges the laser beam deflected by the X axis and Y axis galvano mirrors and has an fθ lens 82 for vertically emitting to the holding face of the chuck table” [Abstract]), 
the method comprising: 
a holding step of holding a workpiece on the chuck table (“A wafer holding step for holding a wafer having an adhesive film mounted on the back surface on the chuck table“); 
a coordinate recording step of recording, in the coordinate recording section of the control unit, X coordinates and Y coordinates of positions where the pulsed laser beam is to be applied on the workpiece held on the chuck table (“control means 10 partitions the area 22 to be processed based on the image signal sent from the imaging means 9, that is, the devices 22 individually divided in the semiconductor wafer 20 shown in FIG. The X and Y coordinates of the dividing groove 210 to be obtained are obtained, and a machining area map is created (machining area map creation step). Then, the control means 10 stores the created processing area map in the first storage area 103a of the random access memory (RAM) 103”);
a processing step of controlling the X-axis galvanometer scanner and the Y-axis galvanometer scanner on a basis of the X coordinates and the Y coordinates recorded in the coordinate recording section to apply the pulsed laser beam to the workpiece held on the chuck table, thereby processing the workpiece to create processed marks (“Next, the control unit 10 operates the processing feeding unit 37 and the first indexing feeding unit 38 to move the chuck table 36, and a predetermined processing region of the semiconductor wafer 20 held by the chuck table 36 is collected in the condenser 8”; then, “ the control means 10 operates the pulse laser beam oscillation means 6 of the laser beam irradiation means 52” and “The film 60 is irradiated (laser beam irradiation step)”; see also Fig. 9 showing dividing groove 210 with X and Y coordinates).

Sekiya does not expressly disclose wherein the control unit has a corrective value recording section. Additionally, Sekiya does not expressly disclose wherein the method comprises:
a processed mark image capturing step of actuating the X-axis moving mechanism and the Y-axis moving mechanism on the basis of the X coordinates and the Y coordinates recorded in the coordinate recording section of the control unit to position the image capturing unit in alignment with the processed marks on the workpiece devoid of devices held on the chuck table and causing the image capturing unit to capture an image of the processed marks; and 
a corrective value recording step of detecting shifts between X coordinates and Y coordinates of the processed marks whose image has been captured in the processed mark image capturing step and the X coordinates and the Y coordinates recorded in the coordinate recording section of the control unit and recording corrective values in the corrective value recording section.
Ishijima is directed toward a laser processing apparatus and method for adjusting the position of a laser beam [Abstract]. Ishijima discloses the following: “in order to accurately adjust the irradiation position of the laser beam, a special work piece on which a scale called a master work is printed is irradiated with a processing laser beam, and the positional relationship between the scale printed on the master work and the processing mark by the processing laser light left on the master work is determined. A method of obtaining an error amount between the X direction and the Y direction with respect to the reference position by observing with an optical microscope is adopted. Then, the obtained correction amount is input to a drive control circuit of the galvanometer to perform error adjustment” [0003]. Ishijima further states, “In the adjustment of the irradiation position of the laser beam, the master work is correctly placed on a stage for setting a workpiece of a laser processing apparatus, and a reference of a scale printed on the master work is obtained. The position is set so that the position matches the reference position on the stage of the laser processing apparatus. Next, the reference position on the stage of the laser processing apparatus is scanned by the galvanomirror, and the laser beam is irradiated on the master work on the stage. Next, remove the master work from the stage of the laser processing device, An optical microscope measures the positional relationship between the scale printed on the master work and the processing trace by the laser beam, calculates a correction amount, and inputs the correction amount to the drive circuit of the galvanometer” [0004]. This indicates that Ishijima discloses capturing an image of a processed mark, detecting shifts in an X direction and a Y direction between the processed mark and a reference position (that is, the intended/desired X coordinate and Y coordinate of the processed mark), and recording corrective values in a corrective value recording section (since a “correction amount” is obtained and is “input to a drive control circuit of the galvanometer to perform error adjustment,” this indicates the presence of a corrective value recording section).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the control unit has a corrective value recording section, and wherein the method comprises a processed mark image capturing step comprising causing the image capturing unit to capture an image of the processed marks; and a corrective value recording step of detecting shifts between X coordinates and Y coordinates of the processed marks whose image has been captured in the processed mark image capturing step and the X coordinates and the Y coordinates of the intended position of the processed marks and recording corrective values in the corrective value recording section. This allows for “adjust[ing] precisely an irradiative position of a laser beam “ [Abstract], as recognized by Ishijima. In other words, this allows for accurately positioning the laser beam.

Ishijima does not expressly disclose actuating the X-axis moving mechanism and the Y-axis moving mechanism on the basis of the X coordinates and the Y coordinates recorded in the coordinate recording section to position the image capturing unit in alignment with processed marks.
However, Sekiya discloses positioning an image capturing unit relative to a workpiece by actuating an X-axis moving mechanism and a Y-axis moving mechanism, as described above.
Yoon is directed toward a laser processing apparatus and method [Title] comprising performing correcting of processing location data using an image taken by a camera [Abstract]. Yoon discloses wherein an “image pick-up camera 142” [0093] is positioned in a first object work section to capture an image of the first object work section, and is then positioned in another object work section to capture an image of the other object work section [0020], [0093]. It is noted that while Yoon does not expressly disclose X coordinates and Y coordinates, each of the work sections is located at a particular spatial position, and the image pick-up camera is moved to the particular spatial position of each object work section as described above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include actuating the X-axis moving mechanism and the Y-axis moving mechanism on the basis of the X coordinates and the Y coordinates recorded in the coordinate recording section to position the image capturing unit in alignment with processed marks. This allows for positioning an imaging device at the appropriate location such that the imaging device may view a desired portion of the workpiece.

Additionally, Ishijima does not expressly disclose detecting shifts between X coordinates and Y coordinates of the processed marks and the X coordinates and Y coordinates recorded in the coordinate recording section of the control unit. Rather, Ishijima discloses wherein a shift (error amount) is detected in an X direction and a Y direction between a processed mark and a reference position / intended position as described above.
Yoon discloses creating processed marks (holes): “processing the holes on desired locations in accordance with processing location data that are preset” [0007], and detecting shifts between the locations of the processed marks and the desired locations of the processed marks: “The laser processing method may further include processing test holes in a dummy region of the substrate using the scanner unit; and correcting an error of the scanner unit by comparing an image of locations of the test holes, which is taken by the camera unit, with desired location” [0022]. It is noted that while Yoon does not expressly disclose wherein the desired locations of the processed marks include X coordinates and Y coordinates, Ishijima discloses detecting shifts in an X direction and a Y direction between the processed mark and a reference position as described above, for the same purpose of correcting errors in the location of the processed marks (“in the processing apparatus and method using the laser processing apparatus, there is a need for techniques that can process holes at accurate locations on the substrate by correcting the error caused by the above-described factors” [0012] of Yoon; “adjust[ing] precisely an irradiative position of a laser beam “ [Abstract] of Ishijima).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a corrective value recording step of detecting shifts between X coordinates and Y coordinates of the processed marks whose image has been captured in the processed mark image capturing step and the X coordinates and the Y coordinates recorded in the coordinate recording section of the control unit and recording corrective values in the corrective value recording section. This allows for forming processed marks at the desired locations. Additionally, this is the substitution of one method of forming processed marks at desired locations (by determining error in the position of the processed marks, by comparing the processed mark position to the desired position by measuring the positional relationship between the processed marks and the desired locations using a microscope, as described by Ishijima) for another known method of forming processed marks at desired locations (by determining error in the position of the processed marks, by comparing the processed mark position to preset processing location data, as described by Yoon) to achieve the predictable result of forming processed marks at desired locations.

Sekiya does not expressly disclose wherein the workpiece is devoid of devices.
However, Yoon discloses wherein the processed marks / holes are formed on a “dummy region” of a substrate: “the dummy region means that a marginal region that is not actually used in the substrate” [0055]. It is noted that Applicant’s specification refers to the workpiece that is devoid of devices as a “dummy wafer” (see the paragraph bridging pages 23 and 24 of Applicant’s filed specification, which describes that after forming processed marks on the dummy wafer, and correcting positional error of the processed marks, a workpiece with devices is processed using the correction information; this corresponds to the process of Yoon: “after the test holes 102 is formed in the dummy region of the substrate 100 and the error is corrected by the scanner controller, the state unit 110 moves along the X and Y axes such that the stage unit 110 can be positioned at the work location with respect to the work region of the substrate 100” [0061]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the workpiece is devoid of devices. This allows for correcting any positional error of processed marks by using a workpiece (dummy workpiece) that will not be a final product, since the dummy workpiece will likely include processed marks that are not positioned at desired locations. In other words, if a workpiece that included devices were used as the test / dummy workpiece, then the workpiece would not likely be usable as a final product, because the workpiece would have processed marks / holes that were formed at locations other than the desired locations.   



    PNG
    media_image1.png
    710
    863
    media_image1.png
    Greyscale

Figs. 1 and 2 of Sekiya
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiya / Ishijima / Yoon in view of DE 212018000067.
Regarding claim 2, Sekiya / Ishijima / Yoon does not expressly disclose wherein the processed mark image capturing step includes a step of positioning the image capturing unit spirally toward an outer circumference of the workpiece devoid of devices from a processed mark corresponding to a center of the fθ lens as a starting point.
DE 212018000067 is directed toward a laser marking system [Title]. DE 212018000067 discloses an image capturing step comprising taking “multiple pictures (referred to herein as "tiles")”, wherein a first image / tile is taken at a center position, and subsequent images are taken “in an order that unwinds from the location of the first tile”; “wherein capturing image tiles (320) comprises: Receiving the image tiles (320) in an outwardly spiraling order from the location of the first image tile (320)” [claim 11]; see Figs. 4A-4G showing wherein the images are taken such that the path of the image locations is spirally-shaped.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the processed mark image capturing step includes a step of positioning the image capturing unit spirally toward an outer circumference of the workpiece devoid of devices from a processed mark corresponding to a center of the fθ lens as a starting point. DE 212018000067 discloses that images can be taken in a spiral configuration as described above, or, the images “may be captured row by row or column by column.” Therefore, positioning the image capturing unit spirally toward an outer circumference of a workpiece is one of several techniques of capturing a plurality of images (spirally, row by row, or column by column) that yield the predictable result of providing an image of a workpiece, and is the use of a known technique of capturing a plurality of images in order to view a desired portion of a workpiece, applied to a known laser processing and image capturing method.
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered.
On page 5, Applicant refers to the new limitation that includes wherein the workpiece is devoid of devices. The Yoon reference has been relied upon regarding this new limitation.
On pages 5-6, Applicant states, “Ishijima discloses determining the difference, in the X and Y directions, between the location of the processing mark and the preprinted mark on the light receiving sensor 9 (Figs. 2 and 4-6). It does not disclose that the difference is between the location of a processing mark and the X and Y coordinates of the position of where processing mark is supposed to be applied, as recorded in the drive control circuit.” In the present Office action, Examiner has relied on both Ishijima and Yoon as disclosing the claimed limitation “a corrective value recording step of detecting shifts between X coordinates and Y coordinates of the processed marks whose image has been captured in the processed mark image capturing step and the X coordinates and the Y coordinates recorded in the coordinate recording section of the control unit and recording corrective values in the corrective value recording section.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761